Citation Nr: 1242453	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  04-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain prior to June 28, 2007, entitlement to a disability rating in excess of 10 percent on and after June 28, 2007 to May 27, 2011, and entitlement to a disability rating in excess of 20 percent on and after May 28, 2011.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected blistering dermatitis.  

3.  Entitlement to service connection for a neck disorder, claimed as arthritis of the neck.  

4.  Entitlement to service connection for a bilateral hand disorder. 

5.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing was held on February 8, 2010, in Montgomery, Alabama, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  

In an August 2010 Board decision, the Board denied service connection for arthritis of the neck and granted a 30 percent disability rating for pes planus.  The Veteran appealed the denial of service connection for arthritis of the neck to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in July 2011, the Veteran's representative and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In an August 2011 order, the Court granted the motion, and partially vacated the Board's August 2010 decision with respect to the denial of service connection for arthritis of the neck and remanded the matter to the Board for further development and readjudication.  The case has been returned to the Board for review.  

In the August 2010 decision, the Board also remanded the issues of entitlement to a compensable disability rating for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain prior to June 28, 2007, entitlement to a disability rating in excess of 10 percent on and after June 28, 2007 to May 27, 2011, and entitlement to a disability rating in excess of 20 percent on and after May 28, 2011, entitlement to a disability rating in excess of 10 percent for service-connected blistering dermatitis, entitlement to service connection for a bilateral hand disorder, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU for additional development.  The issues have now been returned to the Board for review.

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The issues of entitlement to service connection for a psychiatric disorder, claimed as depression, entitlement to a disability rating in excess of 10 percent for service-connected blistering dermatitis, and entitlement to a TDIU prior to December 12, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 28, 2011, the Veteran's lumbar spine disability was manifested by complaints of pain on motion, decreased motion, weakness, and flare-ups, but demonstrated slight limitation of motion with no evidence of severe strain or ankylosis and no evidence of flexion to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From May 28, 2011, the Veteran's lumbar spine disability is manifested by complaints of pain, fatigue, decreased motion, weakness, and flare-ups and demonstrated marked limitation of motion with severe strain.  The disability has not been shown to manifest in ankylosis or incapacitating episodes.  

3.  A neck disorder was not manifest during active service, left neck arthritis was not manifest within one year of active service, and a present neck disorder is not shown to have developed as a result of an established event, injury, or disease during active duty.  

4.  A bilateral hand disorder was not manifest during active service, arthritis was not manifest within one year of active service, and a present bilateral hand disorder is not shown to have developed as a result of an established event, injury, or disease during active duty.  

5.  The Veteran's combined service-connected disabilities met the schedular criteria for TDIU effective December 12, 2007; the overall evidence demonstrates he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from this date.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating prior to June 28, 2007, for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective before September 23, 2003); Diagnostic Codes 5235-5243 (2012).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain prior to May 28, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective before September 23, 2003); Diagnostic Codes 5235-5243 (2012).

3.  The criteria for a disability rating of 40 percent, but no more, for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain have been met, effective May 28, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective before September 23, 2003); Diagnostic Codes 5235-5243 (2012).

4.  A chronic neck disorder was not incurred or aggravated as a result of active duty nor may arthritis be presumed to have been incurred or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  A bilateral hand disorder was not incurred in or aggravated as a result of active duty nor may arthritis be presumed to have been incurred or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in December 2002, March 2003, February 2007, and September 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, Social Security Administration records, and private treatment records.  Next, VA examinations were obtained in December 2002, June 2007, May 2011, and January 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations are adequate as they describe the manifestations of the Veteran's service-connected disabilities in order to rate each disability in accordance with the schedular criteria.  In addition, a May 2011 VA examination was provided in connection with the Veteran's claim for service connection for a bilateral hand disorder.  The examiner examined the Veteran, reviewed the claims file and provided an opinion with a supporting rationale.  Therefore, the examination is adequate and complied with the Board's August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  

The Board acknowledges that the Veteran was not afforded a VA examination with respect to his claim for service connection for a neck disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2).  The Board concludes an examination is not needed.  Here, the Veteran has reported that he has experienced chronic neck pain since active service when he strained his neck after weightlifting.  The service treatment records are completely absent for any mention of any neck or cervical spine pain.  In fact, the service treatment records show that the Veteran injured his lumbar spine following weightlifting, not his neck or cervical spine.  In addition, a September 1990 report of medical examination shows that the head, face, neck, and scalp and spine were clinically evaluated as normal.  Further, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology as his present reports are inconsistent with his reports during active service.  In addition, there is no evidence of any neck problems until years after separation from active service.  Therefore, a VA examination is not required in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service" that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2012).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2012) and 38 C.F.R. § 4.45 (2012) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2012).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The record reveals that the Veteran submitted his claim in January 2002, prior to the regulatory changes.  Therefore, the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former criteria, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 and limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate or a 40 percent evaluation if it is severe.

Under Diagnostic Code 5295, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A 20 percent evaluation is assigned for muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5285, in the case of residuals of a vertebra fracture, a 100 percent evaluation is assigned where there is cord involvement, and the veteran is bedridden, or requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Under Diagnostic Code 5286, a 100 percent evaluation is assigned where there is complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of the major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).

Under Diagnostic Code 5289, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the amended criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note: (2) (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note: (4) Round each range of motion measurement to the nearest five degrees.  Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a .

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2012).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The Veteran was afforded a VA examination in December 2002.  The Veteran reported constant back pain that increases with stress and relief with prednisone and Mobic.  The report noted that the Veteran was unable to balance on his heels or toes due to pain in his feet and in his knees.  The range of motion of the lumbar spine showed tenderness, muscle spasms, and pain with active and passive movement.  Flexion was normal at 95 degrees as was extension, lateral flexion, and rotation, all within normal limits.  There were mild muscle spasms on palpation of the lumbar L4 through S1 with radiation into the gluteal maximus bilaterally.  The X-ray of the lumbar spine was within normal limits.  The Veteran was diagnosed with chronic low back pain secondary to muscle spasms with mild to moderate functional loss due to pain.  

The May 2003 private treatment record showed lumbar tenderness on examination.  The September 2004 private treatment record noted that there was full range of motion of the lumbar spine.

In an October 2004 letter, the Veteran stated that he needed assistance in common tasks such as bathing, dressing, and grooming.  He found it more difficult to drive and he was not able to perform his daily housekeeping chores.  He also stated that he has trouble getting in and out of his bed and bathtub and sometimes cannot put shoes on due to pain.  

The Veteran was afforded a VA examination on June 28, 2007.  The Veteran complained of low back pain described as a tightening type in nature, which radiates to his right hip.  He rated his pain as 9/10 for intensity not associated with any bowel or bladder symptomatology.  He takes OTC medications for his condition with a poor response to his medication without any side effects.  Overall, the course was worsening.  There was no history of hospitalization or surgery.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported pain in the lumbar spine all throughout the day that was severe and constant.  He reported radiation of the pain to the right hip.  The Veteran reported flare-ups that were severe that occur weekly and last for hours.  Functional impairments during flare-ups included a decreased ability to do household chores, affected his job, and ability to attend to his hygiene properly.  The Veteran had no devices or aids and he was able to walk 1/4 mile.  On examination of the thoracic sacrospinalis, there was guarding, pain with motion, and tenderness.  There was no spasm, atrophy, or weakness on examination.  The muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine showed that posture and head position was normal and the Veteran had an antalgic gait.  There was no gibbus, no kyphosis, no list, no lumbar lordosis, no scoliosis, and no reverse lordosis.  There was lumbar flattening present.  The detailed sensory examination was normal and the detailed reflex examination was normal.  There was no ankylosis.  The spine could flex from 0 to 84 degrees with pain beginning at 84 degrees.  There was pain on active and passive motion with additional loss of motion on repetitive use of the joint.  Limitation of motion on repetitive use was 0 to 83 degrees.  Extension was 0 to 28 degrees with pain beginning at 28 degrees.  There was pain after repetitive use and additional loss of motion on repetitive use of the joint.  Limitation of motion on repetitive use was 0 to 27 degrees.  Right lateral flexion was 0 to 27 degrees with pain beginning at 27 degrees.  There was pain after repetitive use and additional loss of motion on repetitive use of the joint.  Limitation of motion on repetitive use was 0 to 25 degrees and the factor most responsible for additional limitation of motion after repetitive use was pain.  Left lateral flexion was 0 to 30 degrees with no pain on motion and no additional loss of motion on repetitive use of the joint.  Right lateral rotation was 0 to 30 degrees with no pain on motion and no additional loss of motion.  Left lateral rotation was 0 to 30 degrees with no additional loss of motion and no pain on motion.  Lasegue's sign was positive on the right.  The imaging results showed degenerative spondylosis of the lumbar spine with spondylolisthesis of L4 on L5 and mild dextroscoliosis of the lumbar spine.  

VA treatment records, including Virtual VA electronic records, show that a January 2010 electromyography (EMG) study was normal.  A February 2010 report noted range of motion studies of the lumbar spine revealed forward flexion to 30 degrees.  

The Veteran was afforded a VA examination in May 2011.  The claims file was reviewed.  The Veteran reported chronic back pain and there was no history of hospitalization or surgery.  The Veteran reported severe flare-ups that occur every week and last for hours.  The extent of limitation of motion or other functional impairment during flare-ups was that the Veteran was unable to do much when the spine flared up.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and spine pain.  He did not report spasms and there were no incapacitating episodes.  The Veteran used a walker and was unable to walk more than a few yards.  Inspection of the spine showed that the posture was stooped, head position was normal and there was symmetry in appearance.  The gait was not normal.  The gait was slow and wide based.  There was no gibbus, no kyphosis, no lumbar flattening, no reverse lordosis, no list, and no scoliosis.  There was lumbar lordosis.  There was no thoracolumbar spine ankylosis.  He could flex his lumbar spine once up to 40 degrees, but could not do any more due to pain.  On examination, there was guarding, pain with motion, and tenderness.  There was no atrophy, spasm, or weakness on examination.  It was noted, however, that lumbar spine range of motion could not be performed because the Veteran was in too much pain.  Reflex examination revealed normal knee jerks and hypoactive ankle jerks.  Sensory examination revealed normal lower extremities, bilaterally.  The examiner noted that muscle strength testing was limited due to complaints of pain, but that there was normal muscle tone and no evidence of atrophy.

The Veteran was provided a VA examination in January 2012 with respect to his claim for entitlement to a TDIU.  The Veteran reported chronic back pain and that he has been using a heating pad, TENS unit, a walker, and a cane.  He also uses a back brace and knee brace.  He stated that he is on pain management, uses pain medications, and muscle relaxants.  He stated that he also has been provided with a lift chair and things to reach up, and items to help put shoes on.  The Veteran also reported a constant pain at level of 7/10 and that it gets worse with any lifting and excess walking or straining.  He reported that he cannot do a lot of physical work.  He cannot bend down or get down on his knees.  He also reported radiation and that sometimes his right foot goes numb.  On examination, he had significant difficulty bending down, taking off his shoes and socks, and getting dressed and undressed.  Examination of the lumbosacral spine revealed a moderate to severe tenderness over the lumbosacral spine.  There was no paraverebral muscle spasm noted at the present time.  It was not feasible to do range of motion because of his severe pain and the Veteran was unable to stand erect without support.  Also, he was not able to lie down flat on bed for any examination.  The Veteran was diagnosed with degenerative spondylosis with focal degenerative disk disease of the lumbar spine affecting the disk or vertebral facet joint articulation at L4-L5 with intermittent lumbosacral radicuopathy symptoms.  Functional loss and functional impairment was moderately severe to severe. 

In this case, the Veteran's disability was assigned a noncompensable disability rating prior to June 28, 2007.  However, in reviewing the medical evidence, the Board finds that the Veteran's disability is entitled to a disability rating of 10 percent during the entire appeal period prior to May 27, 2011.  Under Diagnostic Code 5295, a 10 percent disability rating is warranted if the lumbosacral strain is manifested by characteristic pain on motion.  The evidence shows that this is the case.  The December 2002 VA examination report reveals that the Veteran had normal range of motion with pain.  It was also noted that there were mild muscle spasms on palpation of the spine.  Therefore, the Board finds that the criteria for a 10 percent disability rating under Diagnostic code 5295 have been met.  

However, prior to May 27, 2011, the Veteran's disability is not entitled to a disability rating in excess of 10 percent.  Under the old criteria, Diagnostic Code 5292 warranted the assignment of a 20 percent disability rating if limitation of motion of the lumbar spine is moderate and a 40 percent disability rating if limitation of motion is severe.  Here, the December 2002 VA examination report showed that the Veteran had normal range of motion findings.  The June 2007 VA examination shows that although the Veteran exhibited some limitation of motion of the spine, it can only be characterized as slight and not moderate or severe to warrant a higher disability rating.  The normal range of flexion for the lumbar spine is 90 degrees.  The June 2007 VA examination report showed that the Veteran could flex to 84 degrees.  On repetitive testing, the Veteran only lost one degree of flexion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The June 2007 VA examination report shows that the Veteran's combined range of motion was 230 degrees, only ten degrees shy of normal range of motion.  Even on repetitive testing, the Veteran's combined range of motion was 225 degrees, and is not considered to be moderate.  Therefore, even considering the Veteran's complaints of functional loss under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Deluca, the Veteran does not warrant a higher disability rating.  Indeed, although the December 2002 examiner noted that the Veteran had mild to moderate functional loss due to pain, the range of motion findings were normal on examination even with pain.  Further, the June 2007 VA examination report noted that the Veteran only complained of pain after repetitive testing and there was no spasm, atrophy, or weakness on objective examination.  Therefore, a higher rating is not warranted.

In addition, under the old Diagnostic Code 5295, a 20 percent rating was assigned for muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The medical evidence shows that the Veteran complained of muscle spasms.  The December 2002 VA examiner noted that palpation of the lumbar L4 through S1 revealed mild muscle spasm.  However, this was not found on extreme forward bending.  The June 2007 VA examination report did not reveal any objective evidence of spasms on extreme forward bending.  In addition, there is no evidence of loss of lateral spine motion, unilateral, in a standing position.  Therefore, a 20 percent disability rating is not warranted.  Furthermore, a 40 percent rating is not warranted as there is no evidence of a severe lumbosacral strain.  Although the Veteran has complained of constant pain, decreased motion, stiffness, weakness, and spasms, the evidence shows that the Veteran retained fairly normal range of motion measurements prior to May 28, 2011.  Therefore, in considering the overall medical evidence of record, the Veteran's disability does not warrant a higher rating under the old Diagnostic Code 5295.  

With respect to the new criteria, effective September 26, 2003, the Veteran is not entitled to a higher disability rating from September 26, 2003 to May 27, 2011.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran does not have forward flexion of 60 degrees or less.  The June 2007 VA examination report showed that the Veteran could at least flex to 83 degrees.  In addition, as noted above, the combined range of motion findings were at least to 225 degrees - even after repetitive testing.  Finally, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The June 2007 VA examiner specifically noted that the muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Furthermore, there is no evidence of ankylosis.  Therefore, a disability rating in excess of 10 percent is not warranted prior to May 28, 2011.  

Again, even considering the Veteran's complaints of functional loss under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Deluca, the Veteran does not warrant a disability rating in excess of 10 percent.  Indeed, the June 2007 VA examination report noted that the Veteran only complained of pain after repetitive testing and there was no spasm, atrophy, or weakness on objective examination.  Therefore, a higher rating is not warranted.

Consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  In this case, there is no evidence that the Veteran has experienced incapacitating episodes.  In fact, EMG studies have been normal.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Effective May 28, 2011, the Board finds that the Veteran's disability warrants a higher disability rating of 40 percent.  Under the old Diagnostic Code 5295, a 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Here, the May 2011 VA examination report shows that the Veteran could only flex his spine to 40 degrees and that he could do no more due to pain.  The Veteran complained of constant pain, fatigue, weakness, stiffness, and decreased motion.  On examination, the Veteran's posture was stooped and his gait was not normal.  In consideration of the range of motion on examination in May 28, 2011, the Board finds that the Veteran meets the criteria for a 40 percent rating as he has a severe lumbosacral strain with marked limitation of forward bending.  However, the Veteran is not entitled to a disability rating in excess of 40 percent.  Under the old criteria, Diagnostic Codes 5292 and 5295 provided maximum disability ratings of 40 percent and, therefore, application of these codes would not result in a higher disability rating.  Under Diagnostic Code 5285, in the case of residuals of a vertebra fracture, a 100 percent evaluation is assigned where there is cord involvement, and the veteran is bedridden, or requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  There is no evidence of a vertebra fracture or that the Veteran is bedridden or requires long leg braces.  Therefore, a 100 percent rating is not warranted under Diagnostic Code 5285.  In addition, there is no evidence of ankylosis, therefore, higher ratings are not warranted under Diagnostic Codes 5286 and 5289.  

In addition, the Board finds that the Veteran is not entitled to a higher rating under the new criteria.  To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board acknowledges that the January 2012 examiner could not measure the Veteran's spine due to his severe pain.  However, the examiner did not state that the Veteran had ankylosis of the spine.  As noted above, the May 2011 VA examiner could only take one measurement of the spine before pain but still noted that the Veteran did not have ankylosis.  Therefore, the Board finds that based upon the overall evidence of record the service-connected disability does not warrant a disability rating in excess of 40 percent on and after May 28, 2011.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected disability is not warranted on the basis of functional loss, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The May 2011 VA examination report shows that the Veteran could only flex to 40 degrees and no more due to pain.  The January 2012 examiner noted that range of motion could not be measured due to the Veteran's severe pain and that he had moderately severe to severe functional loss due to his disability.  However, even considering the functional impairment, the Board finds that this has been acknowledged and compensated by the currently assigned ratings.  Therefore, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 40 percent from May 28, 2011.  

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, IVDS.  In this case, there is no evidence that the Veteran has experienced incapacitating episodes.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

The Board also finds that a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain.  In this regard, the Board acknowledges the Veteran's complaints of radiating pain.  In addition, the January 2012 examiner noted the Veteran's complaints of radiating pain and occasional numbness in the right foot, but stated that he could not perform an examination of the Veteran due to pain.  The examiner noted that the Veteran had intermittent radiculopathy symptoms.  Nevertheless, there is no evidence of a separate, compensable neurological disability.  In fact, the May 2011 VA examiner noted sensory examination to the lower extremities was normal.

Symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency at any point during the appeal period so as to warrant a separate, compensable disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Extraschedular Consideration

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the evidence does not show that the schedular ratings are inadequate to rate the Veteran's disability at any point during the appeal.  The rating criteria allows for higher ratings, but the manifestations of the Veteran's disability did not meet the criteria for higher rating in excess of 10 percent prior to May 28, 2011 and a higher rating in excess of 40 percent from May 28, 2011.  The Veteran has not stated that he has an exceptional or unusual disability, just that he desires a higher rating.  He has complained of constant pain, limited motion, fatigue, weakness, functional loss, and flare-ups but the Board finds that the assigned ratings take into account these symptoms.  In addition, the Veteran has complained that his back disability has affected his ability to perform household chores and his ability to walk, as shown that he currently uses a walker.  However, the Board finds that these do not present exceptional or unusual symptoms for those who suffer from back disabilities.  Therefore, the Board finds the Veteran's service-connected disorders are adequately rated under the available schedular criteria and that the objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

Neck disorder

Here, the Veteran contends that he strained his neck when working with weights in the weight room during service.  He stated that he has experienced problems with his neck since separation from active service.  

Initially, the Board notes that it is unclear as to whether the Veteran has a current disability.  The private treatment records reveal various diagnoses of polyarthritis with respect to the Veteran's neck, hands, and feet.  However, it does not appear that there is any accompanying X-ray evidence to demonstrate that the Veteran has arthritis of the neck or cervical spine as a result of trauma.  It is significant to note that the medical evidence of record includes diagnoses of possible rheumatoid arthritis and polyarthritis related to the Veteran's nonservice-connected sarcoidosis, which was denied by an October 2007 rating decision.  

Turning to the service treatment records, there is no evidence or documentation with respect to a neck or cervical spine injury.  Although the December 1986 service treatment record noted that the Veteran suffered an injury during weight lifting, the injury was to the lower back and there was no mention of the neck or cervical spine.  The April 1990 examination report shows that the Veteran's spine and head, face, neck, and scalp were clinically evaluated as normal and the report did not show any complaints or notations related to the Veteran's neck or cervical spine.  

In addition, there is no evidence of any medical treatment or complaints related to the Veteran's neck until 2000, approximately 10 years after the Veteran's separation from active service.  In fact, the first mention of any neck issue was in a February 2001 private treatment record wherein the Veteran complained of a lump on the back of his neck owing to steroids that he used for medical treatment.

In addition to the lack of evidence showing that a neck disability manifested during active service or within close proximity thereto, the medical evidence does not link the Veteran's current disability to the Veteran's military service.  Indeed, the medical evidence has instead linked the symptoms related to the Veteran's neck (and arthritis throughout his body) to his non-service connected sarcoidosis.  The only statements relating any current disability to active service is the Veteran's own statements.  While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present neck disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for a neck disorder is not warranted.

In addition, the Board acknowledges the Veteran's statements that he injured his neck during active service and the pain has continued until the present.  See hearing transcript.  Although the Veteran is competent to testify as to the pain in his neck since active service, the Board finds that his reports of continuity of symptomatology are not credible.  The service treatment records are completely absent for any notation or documentation related to the Veteran's neck or cervical spine.  Indeed, the Veteran complained of many ailments during active service including low back pain, knee pain, ankle pain, and rashes with no evidence of any report of neck pain.  His statements are found to be inconsistent with his reports of symptoms and medical history during active service.  There is no medical evidence of a neck disorder for many years after service.  His spine was clinically normal upon separation from active service in 1990 and no health care professional has linked a current neck disability to active service.  Accordingly, service connection cannot be established by continuity of symptomatology.  

Finally, the Board notes that where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1110, 1112, 1112, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2012).  There is no evidence that the Veteran had a diagnosis of arthritis within the first post-service year or for many years thereafter.  Therefore, service connection on a presumptive basis is denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

Bilateral hand disorder

The Veteran has reported that he injured his left hand during active service and that his pain has continued since that time.  An August 1983 service treatment record shows that he slid while playing baseball and jammed his left hand.  He reported constant aching and that he could not move his thumb.  X-rays showed a possible hairline fracture and a thumb cast was applied.  An August 1983 X-ray report, however, revealed no significant abnormality.  The September 1990 report of medical examination shows that the Veteran's upper extremities were clinically evaluated as normal.  

The December 2002 VA examination report showed that the Veteran complained of left hand pain and that he hurt his left hand during a fall while on active duty and that he had a hairline fracture.  The Veteran was afforded a VA examination in May 2011.  The claims file was reviewed.  The Veteran reported that his disorder had its onset in 1984.  The Veteran reported that he had a fracture of the left hand while playing softball and that he had a cast put on for a month.  After the cast was off, he went to regular duty.  He stated that he fell out of a truck some 8 months later when he had a fracture again to the left hand and a cast was put on for three weeks.  He stated that he kept having pain in his left hand off and on and that he later developed a ganglion cyst on his left hand.  It was excised in a private hospital.  He continued to have pain in both hands.  The June 2011 X-ray report shows that there was no significant bone and joint abnormality noted.  However, there were mild nonspecific findings that may be clinically correlated with sarcoidosis.  The Veteran was diagnosed with sarcoid arthropathy of bilateral hands.  The examiner opined that the Veteran's bilateral hand condition was less likely as not caused by or a result of active service.  The rationale provided was that the Veteran had equal symptoms in both hands (by history, he only injured his left hand), and that his hands swell and get sore.  Looking at the treatment records, the examiner stated that it appeared that his hand symptoms were more likely related to chronic sarcoid arthropathy.

In addition to the lack of evidence showing that a bilateral hand disability manifested during active service or within close proximity thereto, the medical evidence does not link the Veteran's current disability to the Veteran's military service.  Indeed, the medical evidence has instead linked the symptoms related to the Veteran's hand problems to his nonservice connected sarcoidosis.  The May 2011 VA examiner reviewed the claims file, acknowledged the Veteran's statements, but provided an opinion that the Veteran's symptoms were more likely related to his nonservice-connected disability - sarcoidosis.  Sarcoidosis is defined as: "a chronic, progressive systemic grandulomatous reticulosis of unknown etiology, characterized by hard tubercles.  It can affect almost any organ or tissue, including the skin, lungs, lymph nodes, liver, spleen, eyes, and small bones of the hands and feet).  See Dorland's Medical Dictionary 1693, 31st edition (2007).  Service connection for this disability was denied by the RO in October 2007.  The only evidence relating any current disability to active service is the Veteran's own statements.  While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present bilateral hand disorder.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  Therefore, the Board finds that entitlement to service connection for a bilateral hand disorder is not warranted.

The Board acknowledges the Veteran's statements that he injured his hand during active service and the pain has continued until the present.  See hearing transcript.  The Board finds that the Veteran is competent to testify as to the pain in his hand since active service, but that the May 2011 VA examiner's opinion as to etiology is persuasive.  The service treatment records show that the Veteran injured his hand during active service; however, the following treatment records were absent for any chronic complaints related to his hands.  The record shows the Veteran complained of many ailments following his injury including low back pain, knee pain, ankle pain, and rashes with no mention of any hand pain after the initial injury.  As noted above, the Veteran's upper extremities were clinically evaluated as normal upon separation from active service in 1990 and no health care professional has linked a current bilateral hand disorder to active service.  The persuasive evidence demonstrates the disorder is linked to his nonservice-connected sarcoidosis.  In addition, a June 2011 private treatment record noted that the Veteran reported that the pain in his ankles, knees, and hands began in June or July of 2000.  Accordingly, service connection cannot be established by continuity of symptomatology.  

Finally, the Board notes that where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1110, 1112, 1112, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2012).  There is no evidence that the Veteran had a diagnosis of arthritis within the first post-service year or for years thereafter.  Therefore, service connection on a presumptive basis is denied.  The preponderance of the evidence in this case is against the claim.

TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2012).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2012).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In this case, VA records show that service connection is established for posttraumatic stress disorder (PTSD) (50 percent effective December 12, 2007); pes planus (30 percent effective June 28, 2007); degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis (40 percent effective May 28, 2011); and blistering dermatitis (10 percent).  

The Veteran was afforded a VA examination in January 2012.  The examiner noted the Veteran's service-connected disabilities and explained that the Veteran reported constant pain that gets worse with any lifting and excess walking and straining.  With respect to employment, the Veteran served in the military between 1980 and 1990 and that he worked on radios and was a bench repairman.  After the military, he worked in textile mills between 1991 and 1999 and left the textile mill job for a better paying job at Walmart but has not been able to work since 2000 because of his back problems, arthritis and sarcoid arthropathy.  After a review of the claims file, the examiner opined that the service-connected lumbosacral condition with diagnoses as above significantly prevented him from securing or maintaining any substantial gainful employment, physical or sedentary, but especially physical employment.  Also, it was noted that his nonservice-connected condition of sarcoid arthopathy affecting various peripheral joints equally significantly prevent him from obtaining and maintaining any substantial gainful employment, either physical or sedentary.  His service-connected pes planus moderately affects any physical employment which requires long standing and walking and minimally affects any sedentary employment.  His pes planus, alone, may not prevent substantially gainful employment.  

Based upon the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The recent VA medical opinion of record is persuasive that the Veteran is unemployable as a result of his service-connected disabilities.  The January 2012 VA examiner opined that the Veteran's service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain significantly prevented him from securing or maintaining any substantial gainful employment, physical or sedentary.  Although the examiner also noted that the Veteran's nonservice-connected disability affected his employment, the question at hand is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this case, the evidence shows that the Veteran is unable to do so due to his service-connected disability.  The combined service-connected disability met the schedular criteria for TDIU effective December 12, 2007, and the overall evidence demonstrates he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from this date.  Therefore, entitlement to a TDIU is warranted.

As noted above, the Veteran meets the percentage requirements for TDIU as of December 12, 2007.  However, as other claims for service connection are being remanded, the Veteran may be entitled to the assignment of a TDIU prior to the date of December 12, 2007.  Therefore, the issue of entitlement to a TDIU prior to December 12, 2007, is inextricably intertwined with the issues being remanded.  


ORDER

Prior to May 28, 2011, a 10 percent disability rating for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain is granted, subject to the regulations governing the payment of monetary awards.

Effective May 28, 2011, a 40 percent disability rating for service-connected degenerative spondylosis of the lumbar spine with spondylolisthesis of L4-L5 and mild dextroscoliosis with history of lumbar strain is granted, subject to the regulations governing the payment of monetary awards. 

Service connection for a neck disorder is denied.  

Service connection for a bilateral hand disorder is denied. 

Entitlement to a TDIU effective from December 12, 2007, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

In August 2010, the Board remanded the Veteran's claim for a disability rating in excess of 10 percent for service-connected blistering dermatitis to afford a new VA examination.  The examiner was asked to provide an opinion as to the nature of the Veteran's disability when active even if it was not active during the VA examination.  The record shows that the Veteran was afforded a VA examination in July 2011.  The Veteran reported that his skin disease was present during the past twelve months and that when it was active, he used dermacream and Vitamin A and Vitamin D ointment as needed.  The examiner explained that the Veteran's skin was normal and the inspection of the skin did not reveal blistering dermatitis.  However, the examiner did not provide an opinion as to the manifestations of the Veteran's disability when it is active.  Therefore, the Board finds that the issue must again be remanded so that the Veteran has the opportunity to provide a statement regarding the manifestations of his service-connected blistering dermatitis when it is active and to obtain an addendum opinion from the July 2011 examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of entitlement to service connection for depression, now framed as entitlement to service connection for a psychiatric disorder, to provide a VA examination.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any depression present is causally or etiologically related to the Veteran's active service.  The Veteran was afforded a VA examination in May 2011.  The Veteran was diagnosed with posttraumatic stress disorder (for which he has been granted service connection) and depressive disorder.  The examiner stated that the etiology of the depression appeared to be related to the Veteran's inability to work.  The Veteran was afforded another VA examination in April 2012.  The April 2012 examiner noted that the Veteran's depression was due to his current lack of employment.  However, in other treatment records, the Veteran noted that he felt depressed due to his service-connected disabilities.  In addition, the Veteran has reported that he has been depressed since his period of active service, as demonstrated by his separation report of medical history where he indicated that he had trouble with depression.  The examiners did not discuss the Veteran's active service when providing the aforementioned medical opinions.  Therefore, the examination reports do not comply with the Board's August 2010 remand and the issue must be remanded for a clarifying opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a notification letter with respect to the elements of service connection on a secondary basis and asked to make a statement as to the symptoms of his service-connected skin disorder to include the areas of his body covered by his skin condition when the condition is in a flare-up.  Please allow an appropriate amount of time for the Veteran to respond. 

2.  The Veteran's claim file should be returned to the July 2011 VA examiner, or another suitably qualified examiner, for an addendum to the original July 2011 VA examination report as to the manifestations of the Veteran's service-connected blistering dermatitis when the condition is active.  The examiner should take into account the Veteran's report of symptoms and the results of the July 2011 VA examination.  

3.  The Veteran's claims file should be returned to the April 2012 examiner, or another suitably qualified examiner, to provide an opinion as to the nature and etiology of any psychiatric disorder present (not including PTSD).  The examiner must provide an opinion as to whether it is at least as likely as not that any disorder is causally or etiologically related to his period of active service.  In addition, the examiner must comment as to whether any disorder is caused or aggravated by any service-connected disability.  

A complete rationale should be given for all opinions and conclusions expressed.  The examiner is advised that, generally, the Veteran may be considered competent to report injuries as well as symptoms he experienced, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


